NUMBER 13-21-00143-CV

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


         IN THE INTEREST OF A.G.G. AND R.J.S. JR., CHILDREN


                On appeal from the County Court at Law No. 1
                        of Calhoun County, Texas.


                                          ORDER

   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

       This is an appeal of a final order terminating parental rights. The notice of appeal

was filed on May 7, 2021, and appellant’s brief was due June 7, 2021. Appellant has filed

a motion for extension of time, providing the reason for her request therein. Appellant

seeks thirty days of additional time to file the brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

       We GRANT in part AND DENY in part appellant’s motion for extension of time and

ORDER appellant’s brief to be filed on or before June 21, 2021. No further extensions of

time will be granted absent truly exigent and extraordinary circumstances.

                                                                         PER CURIAM

Delivered and filed on the
9th day of June, 2021.




                                               2